Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 24, are rejected under 35 U.S.C. 103 as being unpatentable over by Tsybrovskyy et al. [US 20170270314 A1, 2017-03-21], in view of Soryal et al. [US 20200039645 A1, 2020-02-06], further in view of Harper [US 20180241503 A1, 2018-08-23]. 

With respect to claim 1, Tsybrovskyy teaches a method for migrating data, the method comprising: 
providing carriers having a data storage capacity ([0006] performing data backup using an unmanned aerial vehicle (UAV), i.e., drone. One of the advantages of the disclosed technique is to use alternative ways such as UAVs/drones for delivering initial set of data (drone data seeding), and using broadband for subsequent data updates, which is much more manageable in size);
receiving, by the carriers [e.g. user data uploaded to the internal data storage or memory of drone ], a quantity of data stored in a first data storage system having a first location [e.g. user data saved locally on the user device] ([0040] the drone data seeding module 108 may evaluate the user data saved locally on the user device 102 which are ready for uploading in terms of the data size, type and permissible data speed of the available data connections detected, and accordingly make recommendations with respect to which connection may be used for such data uploading. The user data may then be uploaded to the internal data storage or memory of drone 118).
Tsybrovskyy does not specifically teach: 
providing a quantity of carriers [e.g. number of UAVs] having a data storage capacity. 
Soryal teaches providing a quantity of carriers [e.g. number of UAVs] having a data storage capacity [e.g. collecting data] ([0024] plan generation of UAV choice may be modified based on data collected during the service in order to improve the service. The data collected during the service may include number of UAVs for the service (e.g., generally or a subset of tasks for the service), time spent for the service, or problems detected (e.g., error codes or incomplete service that may have been indicated by a survey), among other things. The collected data may be used to optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs, among other things).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy with providing a quantity of carriers of Soryal. Such a modification would provide an efficient platform to manage groups of UAVs to work together on a single task (e.g., service) simultaneously (Soryal [0013]).
Tsybrovskyy as modified by Soryal further teaches:
migrating [e.g. backup data] the quantity of carriers (Soryal [0013] groups of UAVs to work together on a single task (e.g., service) simultaneously) to a second data storage system having a second location [e.g. transfer user data between a user device 102 and a data center] (Tsybrovskyy [0055] while FIGS. 1 and 2 illustrates one exemplary aspect that uses a single drone 118 to transfer user data between a user device 102 and a data center, it is understood that a fleet or “swarm” can be used, for example, to build a chain of several drones. In some exemplary aspects, a chain of drones 118 can be used as a kind of temporary network connection to obtain data from difficult geographical locations. In this exemplary aspect, the drone management server 120 is configured to locate multiple drones one by one and moves the drones 118 to within a distance that allows the drones 118 to receive data from the closest drone to the user and transferred to a next drone in the chain. This exemplary aspect, in which the drones 118 work as data re-transmitters, can be used in cases in which storage of the full user data directly on the drones is not desired.
[0059] the drone management server 120 may control the UAV to a data center to back up the obtained user data onto a cloud storage).

Tsybrovskyy as modified by Soryal does not teach:
wherein the quantity of data comprises erasure coded data blocks; and
during the migrating the quantity of carriers to the second data storage system having the second location, monitoring for the loss of a carrier; 
in response to determining from the monitoring that a certain carrier of the quantity of carriers is missing, reconstructing data blocks stored on the certain carrier using a reconstruction protocol and storing the reconstructed data blocks on a substitute carrier; and 
transmitting, by the quantity of carriers, the erasure coded data blocks to the second data storage system. 

Harper teaches:
wherein the quantity of data comprises erasure coded data blocks ([0022] the present disclosure utilize erasure coding of a data set and distribute the data across one or more satellites and/or terrestrial assets.
[0028] FIG. 2 illustrates a satellite-based distributed data storage system 200 which may employ erasure coding to store encoded data across multiple satellites 202. Each of the satellites 202 may include at least one storage device for storing raw data sets and/or erasure-encoded data sets and a processing subsystem, such as the simplified processing subsystem 600 with respect to FIG. 6, to allow the satellites 202 to transmit, receive, store, encode, and decode information and data); 
during the migrating the quantity of carriers to the second data storage system having the second location [e.g. erasure coding performed for data storage among one or more satellites and terrestrial assets], monitoring for the loss of a carrier [e.g. device-level failures such as device latch-up, leakage failures, mechanical failures, etc.] ([0025] erasure coding is a method of data protection in which data is broken into fragments (sometimes called shards or chunks), expanded and encoded with redundant data pieces to form encoded fragments, and stored across one or more storage devices. Erasure coding may be used within a single satellite to overcome single event upsets (SEUs) in memory devices caused by radiation, and to overcome other types of device-level failures such as device latch-up, leakage failures, mechanical failures, etc. In other examples of the present disclosure, erasure coding may be performed for data storage across multiple satellites such as a constellation of satellites, and may also be performed for data storage among one or more satellites and terrestrial assets. While erasure coding is sometimes referred to as a form of error (known) erasure, corruption, or other types of data loss); 
in response to determining from the monitoring that a certain carrier of the quantity of carriers is missing [e.g. device-level failures such as device latch-up, leakage failures, mechanical failures, etc.], reconstructing data blocks stored on the certain carrier using a reconstruction protocol [e.g. the original data set can then be reconstructed from any m encoded fragments] and storing the reconstructed data blocks on a substitute carrier [e.g. a satellite-based distributed data storage system may determine which erasure code to use based on the desired reliability, the number of available satellites, the computational resources available, and/or the available storage, for example] ([0027] in erasure coding, a data set is divided into m fragments. The m fragments are encoded using erasure coding into n encoded fragments, where n>m>1. The original data set can then be reconstructed from any m encoded fragments. The larger n is, the greater the reliability of the system due to the increase in redundancy, at the expense of requiring greater storage capacity. The satellite-based distributed data storage system of the present disclosure may implement erasure coding using Reed-Solomon (RS) codes, Tornado codes, fountain codes, turbo codes, Low Density Parity codes, or other suitable erasure codes. A satellite-based distributed data storage system may determine which erasure code to use based on the desired reliability, the number of available satellites, the computational resources available, and/or the available storage, for example); and 
transmitting, by the quantity of carriers, the erasure coded data blocks to the second data storage system ([0049] terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage… terrestrial processing systems may perform erasure coding of the data fragments based on the size of the write page of the target satellite storage. This may reduce the computational overhead of the processing system of the satellite, reduce power consumption, and allow for satellite assets without erasure coding processing abilities to be included in the distributed data storage network).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal with transmitting the erasure coded data blocks to the second data storage system of Harper. Such a modification would provide data security and access to data with a hybrid space/ terrestrial distributed storage approach) (Harper [0030]).

With respect to claims 15 and 24, the claims limitations of the system and method for migrating data comprising: 
one or more computer processors; one or more computer readable storage devices; a first data storage system; a second data storage system; and program instructions stored on the one or more computer readable storage devices ([0061-0062] FIG. 4,  computer system 5 may include one or more hardware processors 15, memory 20,… System memory 20 may include a read-only memory (ROM) 21 and for execution by at least one of the one or more computer processors, the program instructions comprising: 
programmed instructions for providing carriers having a data storage capacity ([0006] performing data backup using an unmanned aerial vehicle (UAV), i.e., drone. One of the advantages of the disclosed technique is to use alternative ways such as UAVs/drones for delivering initial set of data (drone data seeding), and using broadband for subsequent data updates, which is much more manageable in size);
programmed instructions for receiving a quantity of data stored in a first data storage system having a first location [e.g. upload user data saved locally on the user device] ([0040] the drone data seeding module 108 may evaluate the user data saved locally on the user device 102 which are ready for uploading in terms of the data size, type and permissible data speed of the available data connections detected, and accordingly make recommendations with respect to which connection may be used for such data uploading. The user data may then be uploaded to the internal data storage or memory of drone 118).
Tsybrovskyy does not specifically teach: 
programmed instructions for providing a quantity of carriers having a data storage capacity. 
Soryal teaches programmed instructions for providing a quantity of carriers [e.g. number of UAVs] having a data storage capacity [e.g. collecting data] ([0024] plan generation of UAV choice may be modified based on data collected during the service in order to improve the service. The data collected during the service may include number of UAVs for the service (e.g., generally or a subset of tasks for the The collected data may be used to optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs, among other things).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy with providing a quantity of carriers of Soryal. Such a modification would provide an efficient platform to manage groups of UAVs to work together on a single task (e.g., service) simultaneously (Soryal [0013]).
Tsybrovskyy as modified by Soryal further teaches:
programmed instructions for migrating [e.g. backup data] the quantity of carriers (Soryal [0013] groups of UAVs to work together on a single task (e.g., service) simultaneously) to a second data storage system having a second location [e.g. transfer user data between a user device 102 and a data center] (Tsybrovskyy [0055] while FIGS. 1 and 2 illustrates one exemplary aspect that uses a single drone 118 to transfer user data between a user device 102 and a data center, it is understood that a fleet or “swarm” can be used, for example, to build a chain of several drones. In some exemplary aspects, a chain of drones 118 can be used as a kind of temporary network connection to obtain data from difficult geographical locations. In this exemplary aspect, the drone management server 120 is configured to locate multiple drones one by one and moves the drones 118 to within a distance that allows the drones 118 to receive data from the closest drone to the user and transferred to a next drone in the chain. This 
[0059] the drone management server 120 may control the UAV to a data center to back up the obtained user data onto a cloud storage).

Tsybrovskyy as modified by Soryal does not teach:
wherein the quantity of data comprises erasure coded data blocks; and
programmed instructions for transmitting the erasure coded data blocks to the second data storage system. 
Harper teaches:
wherein the quantity of data comprises erasure coded data blocks ([0022] the present disclosure utilize erasure coding of a data set and distribute the data across one or more satellites and/or terrestrial assets.
[0028] FIG. 2 illustrates a satellite-based distributed data storage system 200 which may employ erasure coding to store encoded data across multiple satellites 202. Each of the satellites 202 may include at least one storage device for storing raw data sets and/or erasure-encoded data sets and a processing subsystem, such as the simplified processing subsystem 600 with respect to FIG. 6, to allow the satellites 202 to transmit, receive, store, encode, and decode information and data); and
programmed instructions for transmitting the erasure coded data blocks to the second data storage system ([0049] terrestrial processing resources may encode the full data set and transmit the encoded fragments to one or more satellites for storage… terrestrial processing systems may perform erasure coding of the data 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal with transmitting the erasure coded data blocks to the second data storage system of Harper. Such a modification would provide data security and access to data with a hybrid space/ terrestrial distributed storage approach) (Harper [0030]).


With respect to dependent claim 2, Tsybrovskyy as modified by Soryal and Harper further teaches wherein providing a quantity of carriers having a data storage capacity comprises providing a quantity of carriers having a data storage capacity greater than the quantity of data stored in the first data storage system (Harper [0024] the number of satellites and the storage capacity requirements for each satellite may vary in accordance with the operational requirements of the distributed data system. As additional satellite and/or terrestrial assets are added to the system, the erasure-encoded data may be adapted for storage across the new and/or replacement storage assets, such as when a constellation of satellites is being built over a plurality of satellite launch cycles).

With respect to dependent claim 3, Tsybrovskyy as modified by Soryal and Harper further teaches wherein receiving the erasure coded data blocks by the quantity of carriers comprises receiving the erasure coded data blocks using a data transfer protocol selected from the group consisting of: iSCSI (Internet Small Computer System Interface) over a UDP (User Datagram Protocol) network, and iFCP (Internet File Communications Protocol) over a UDP network (Tsybrovskyy [0030] the remote data cloud 122 may refer to any collection of resources (e.g., hardware, software, combination thereof, etc.) that are maintained by a party (e.g., off-site, on-site, third party), and accessible by one or more user devices 102 over the network 116 (e.g., Internet, wireless, LAN, cellular, Wi-Fi, WAN). Such data cloud 122 and the associated cloud storage 124 may provide any service, network service, cloud service, collection of resources, and can be accessed by one or more user devices 102 via the network 112).

With respect to dependent claim 4, Tsybrovskyy as modified by Soryal and Harper further teaches wherein migrating the quantity of carriers to a second data storage system includes flying a set of carriers from the first location to the second location (Tsybrovskyy [0059] Fig. 3, the UAV controlled by the drone management server 120 may be part of a sequence of UAVs. In such aspects, the drone management server 120 may control a first UAV to obtain user data from the user device 102, then transfer the user data to a next UAV in the sequence of UAVs. That UAV then transfers the user data to a next UAV in the sequence, and so forth, until a last UAV in the sequence of UAVs is able to transfer the obtained user data to the data center for back up.


With respect to dependent claim 5, Tsybrovskyy as modified by Soryal and Harper further teaches receiving destination GPS (Global Positioning System) coordinates for the second location by the set of carriers (Tsybrovskyy [0054] each drone based on obtained GPS information of a specific service area and/or each drone, and define a predetermined 2D or 3D zone around each flying drone).

With respect to dependent claim 6, Tsybrovskyy as modified by Soryal and Harper further teaches wherein receiving, by the quantity of carriers (Soryal, [0024] number of UAVs), a quantity of data stored in a first data storage system having a first location, wherein the quantity of data comprises erasure coded data blocks includes receiving, by the quantity of carriers, a quantity of data stored in a first data storage system having a first location (Harper [0028] FIG. 6, the satellites 202 transmit, receive, store, encode, and decode information and data), wherein the quantity of data comprises erasure coded data blocks having an IP (Internet Protocol) address assigned to each erasure coded data block (Tsybrovskyy [0040] the drone 118 approaches or arrives at the specified address as indicated by the drone guiding module 112).

With respect to dependent claim 7, Tsybrovskyy as modified by Soryal and Harper further teaches reconstructing a portion of the erasure coded data blocks as the quantity of carriers are migrating from the first data storage system to the second data storage system (Harper [0042] the encoding software can ensure that a sufficient number of encoded fragments are stored in space such that the data set can be reconstructed from space-only encoded fragments (i.e., without requiring the use of the encoded fragments stored on the ground.) In this case, there may be m fragments stored in space, and n-m encoded fragments stored on the ground).

Regarding claims 16-20; the instant claims recite substantially same limitations as the above-rejected claims 2-7 and are therefore rejected under the same prior-art teachings.

With respect to dependent claim 21, Tsybrovskyy as modified by Soryal and Harper further teaches wherein the reconstructing data blocks stored on the certain carrier using a reconstruction protocol is performed with carriers of the quantity of carriers in transit from the first data storage system to the second data storage system (Harper [0027] in erasure coding, a data set is divided into m fragments. The m fragments are encoded using erasure coding into n encoded fragments, where n>m>1. The original data set can then be reconstructed from any m encoded fragments. The larger n is, the greater the reliability of the system due to the increase in redundancy, at the expense of requiring greater storage capacity. The satellite-based distributed data storage system of the present disclosure may implement erasure coding using Reed-Solomon (RS) codes, Tornado codes, fountain codes, turbo codes, Low Density Parity codes, or other suitable erasure codes. A satellite-based .

Claims 22 and 23, are rejected under 35 U.S.C. 103 as being unpatentable over by Tsybrovskyy, in view of Soryal, and in view of Harper, as applied to claim 1, further in view of Patel et al. [US 20170153829 A1, 2015-12-01].

With respect to dependent claim 22, Tsybrovskyy as modified by Soryal and Harper does not teach wherein the reconstructing data blocks stored on the certain carrier using the reconstruction protocol includes reconstructing the data blocks from remaining data blocks utilizing the RAID 6 data reconstruction protocol.
Patel teaches wherein the reconstructing data blocks using the reconstruction protocol includes reconstructing the data blocks from remaining data blocks utilizing the RAID 6 data reconstruction protocol ([0073] the storage layer processes the request by attempting to store the write data to the segment and SSDs (including the failed SSD) identified by the RAID configuration snapshot. Note that the protection provided by the RAID implementation, e.g., RAID 6, enables reconstruction of the data destined to the failed SSD in response to a subsequent read request processed by the storage layer. As a result, I/O requests 1070a,b,c continue to flow to the storage layer without disruption, thereby maintaining consistent throughput of I/O request processing in the storage system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal and Harper with reconstruction of data using RAID 6 of Patel. Such a modification would provide protection over the storage devices in the event of, e.g., failure to one or more of the storage devices (Patel [0004]).
, wherein the reconstructing data blocks stored on the certain carrier using a reconstruction protocol is performed with carriers of the quantity of carriers in transit from the first data storage system to the second data storage system (Harper [0027] in erasure coding, a data set is divided into m fragments. The m fragments are encoded using erasure coding into n encoded fragments, where n>m>1. The original data set can then be reconstructed from any m encoded fragments. The larger n is, the greater the reliability of the system due to the increase in redundancy, at the expense of requiring greater storage capacity. The satellite-based distributed data storage system of the present disclosure may implement erasure coding using Reed-Solomon (RS) codes, Tornado codes, fountain codes, turbo codes, Low Density Parity codes, or other suitable erasure codes. A satellite-based distributed data storage system may determine which erasure code to use based on the desired reliability, the number of available satellites, the computational resources available, and/or the available storage, for example).
Tsybrovskyy as modified by Soryal and Harper does not teach wherein the reconstructing data blocks stored on the certain carrier using the reconstruction protocol includes reconstructing the data blocks from remaining data blocks utilizing the RAID 6 data reconstruction protocol.
Patel teaches wherein the reconstructing data blocks stored on the certain carrier using the reconstruction protocol includes reconstructing the data blocks from remaining data blocks utilizing the RAID 6 data reconstruction protocol ([0073] the storage layer processes the request by attempting to store the write data to 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal and Harper with reconstruction of data using RAID 6 of Patel. Such a modification would provide protection over the storage devices in the event of, e.g., failure to one or more of the storage devices (Patel [0004]).

Response to Amendment
In response to the 08/20/2021 office action claims 1-4, 6 and 7 have been amended, new claims 21-24 have been added, and claims 8-14 have been cancelled. Claims 1-24 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 11/22/2021 have been considered. 

Applicant argues (page 10) the prior art does not teach the new amendment “during the migrating the quantity of carriers to the second data storage system having the second location, monitoring for the loss of a carrier; in response to determining from the monitoring that a certain carrier of the quantity of carriers is missing, reconstructing data blocks stored on the certain carrier using a reconstruction protocol and storing the reconstructed data blocks on a substitute carrier; and transmitting, by the quantity of carriers including the substitute carrier, the erasure coded data blocks to the second data storage system” in the context as recited in claim 1.
Examiner’s response:
Harper in paragraphs [0024-0027] teaches during the migrating the quantity of carriers to the second data storage system having the second location [e.g. erasure coding performed for data storage among one or more satellites and terrestrial assets], monitoring for the loss of a carrier [e.g. device-level failures such as device latch-up, leakage failures, mechanical failures, etc.]; in response to determining from the monitoring that a certain carrier of the quantity of carriers is missing [e.g. device-level failures such as device latch-up, leakage failures, mechanical failures, etc.], reconstructing data blocks stored on the certain carrier using a reconstruction protocol [e.g. the original data set can then be reconstructed from any m encoded fragments] and storing the reconstructed data blocks on a substitute carrier [e.g. a satellite-based distributed data storage system may determine which erasure code to use based on the desired reliability, the number of available satellites, the computational resources available, and/or the available storage, for example].

Applicant argues (page 10) Tsybrovskyy does not teach providing a quantity of carriers having a data storage capacity.
Examiner’s response:
providing a quantity of carriers [e.g. the collected data may be used to optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs) having a data storage capacity [e.g. collecting data].

Applicant argues (page 11) Tsybrovskyy does not teach receipt of data by a drone [0040], not by a quantity of carriers. 
Examiner’s response:
As shown above the new reference Soryal teaches providing a quantity of carriers [e.g. the collected data may be used to optimize the number of UAVs recommended per task or the algorithms to control (coordinate) the UAVs) having a data storage capacity [e.g. collecting data]. 
In addition Tsybrovskyy in paragraph [0040] teaches receiving, by the carriers [e.g. user data uploaded to the internal data storage or memory of drone ], a quantity of data stored in a first data storage system having a first location [e.g. user data saved locally on the user device].

Applicant argues (page 9) Tsybrovskyy does not teach “migrating the quantity of carriers to a second data storage system having a second location. 
Examiner’s response:
Tsybrovskyy in paragraph [0055] as modified by Soryal in paragraph [0013] further teaches migrating [e.g. backup data] the quantity of carriers (Soryal groups of UAVs to work together on a single task (e.g., service) simultaneously) to a second data storage system having a second location [e.g. transfer user data between a user device 102 and a data center].
Motivation to combine the cited references: 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Tsybrovskyy as modified by Soryal with transmitting the erasure coded data blocks to the second data storage system of Harper. Such a modification would provide data security and access to data with a hybrid space/ terrestrial distributed storage approach) (Harper [0030]).
Tsybrovskyy as modified by Soryal and Harper teaches the method as claimed.
		The dependent claims in view of the combination of references are rejected for the same reason given above in favor of independent claims. As such in view of the response set forth above, the rejections of the claims are sustained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153